UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES  OF  THE    OPERATING
ENGINEERS LOCAL 137, 137A, 137B,
137C & 137R ANNUITY, PENSION,
WELFARE      AND    APPRENTICESHIP                                ORDER
SKILL IMPROVEMENT & SAFETY
FUNDS OF THE INTERNATIONAL                                   19 Civ. 8956 (PGG)
UNION OF OPERATING ENGINEERS,
LOCAL 137, 137A, 137B, 137C & 137R,

                          Plaintiffs,

             -against -

DEMCO, INC.,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The conference previously scheduled for December 5, 2019 is rescheduled to

December 12, 2019 at 11:00 a.m. in Courtroom 705 of the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York. Plaintiffs are directed to serve a copy of

this order on defendant by December 4, 2019 and to file proof of service on the docket.


Dated: New York, New York
       December 2, 2019
                                                    SO ORDERED.




                                                    United States District Judge
